 

Exhibit 10.1

 

[g46292kcimage002.jpg]

 

 MASTER LEASE/LOAN PURCHASE PROGRAM AGREEMENT

 

 

This MASTER LEASE/LOAN PURCHASE PROGRAM AGREEMENT, dated as of February 28, 2005
(“Effective Date”), is made and entered into by and between Omnicell, Inc., a
Delaware corporation (“Omnicell”) and De Lage Landen Financial Services, Inc., a
Michigan corporation (“Buyer”) (each individually, a “Party,” and collectively,
the “Parties”) and includes the General Terms and Conditions and all Schedules,
Attachments, Exhibits, and Riders hereto as specified below.

 

Signature Page (This Page)

 

 

 

General Terms and Conditions

 

 

 

Exhibit A — Required Documents

 

Rider A — Government Finance Program

 

Exhibit B — Assignment Forms

 

Rider B — International Finance Program

 

Exhibit C — Omnicell Customer Forms

 

 

 

Exhibit D — Formulas

 

 

 

 

 

Omnicell 

 

Buyer 

Mailing Address

 

Mailing Address

 

 

 

Omnicell, Inc.

 

De Lage Landen Financial Services, Inc.

1201 Charleston Rd

 

111 Old Eagle School Road

Mountain View, CA 94043

 

Wayne, PA 19087

Attn.: Accounts Payable

 

Attn: Healthcare

Tel: 1-800-251-6664; Fax: 650-251-6266

 

Tel: 1-800-669-9441; Fax: 800-743-0177

 

Each Party agrees to all of the terms and conditions of this Master Lease/Loan
Purchase Program Agreement. These terms and conditions are a complete and
exclusive statement of the agreement of the Parties with respect to the subject
matter hereof and may be modified only by a written agreement signed by both of
the Parties and not by course of performance. By signing this Master Lease/Loan
Purchase Program Agreement, each Party represents that it has the authority to
bind itself to this Master Lease/Loan Purchase Program Agreement.

Accepted:

 

 

 

 

 

Omnicell, Inc.

 

De Lage Landen Financial Services, Inc.

 

 

 

Signature

 

Signature

 

 

 

Print Name:

 

Print Name:

 

 

 

Title:

 

Title:

 

--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS

 

1.               DEFINITIONS.  As used herein, all capitalized terms shall have
the meanings set forth below:

1.1.                              “Agreement” means this Master Lease/Loan
Purchase Program Agreement and all exhibits, attachments, riders, schedules and
written amendments annexed hereto and made a part hereof, as it may be amended,
supplemented, and/or modified in writing from time to time by the Parties.

1.2.                              “Amount Recovered” has the meaning given to
such term in Section 5.7(b).

1.3.                              “Application” means an application (including
credit and financial information concerning the prospective Customer) and
related documents reasonably required by Buyer in accordance with its standard
procedures to initiate its consideration of a proposed Transaction which will
usually consist of the items listed in Section A of EXHIBIT A hereto.

1.4.                              “Assigned Payments” means all Assigned Rental
Payments and, if applicable, all Assigned Service Payments.

1.5.                              “Assigned Rental Payments” means all Rental
Payments which are specified in an Assignment Agreement as being assigned to
Buyer.

1.6.                              “Assigned Service Payments” means all Service
Payments which are specified in an Assignment Agreement as being assigned to
Buyer.

1.7.                              “Assignment Agreement” means an assignment
agreement substantially in the form attached in EXHIBIT B hereto, pursuant to
which Omnicell sells and assigns to Buyer: (i) the right to certain Rental
Payments, (ii) in some cases, a security interest in, or title (subject to the
terms and conditions of Section 4.4) to, the related Equipment, and/or (iii) if
so specified in the Assignment Agreement, the right to certain Service Payments.

1.8.                              “Assignment Letter” means the original
customer-executed amendment to the Lease Supplement, substantially in the form
attached in EXHIBIT B hereto, whereby the Customer acknowledges and agrees,
among other things, that (a) Omnicell is assigning the right to certain Rental
Payments and/or Service Payments under a Contract to Buyer and (b) the
Customer’s obligation to remit Assigned Rental Payments to the assignee is
absolute and unconditional.

1.9.                              “Contract” means a Lease Supplement, Service
Agreement, conditional sale agreement, or other evidence or form of Customer
payment obligation and/or security interest in favor of Omnicell.

1.10.                        “Contract Default” means, other than any default
arising out of a Service Default, (a) the failure of a Customer to make any
Assigned Rental Payment or perform any obligation due under a Contract for a
period of 60 days or (b) an Event of Bankruptcy relating to such Customer.

1.11.                        “Customer” means a qualified customer of Omnicell
who is an obligor under a Contract or a guarantor of such Customer.

1.12.                        “Documentation Period” has the meaning given to
such term in Section 3.5.

 

2

--------------------------------------------------------------------------------


 

1.13.                        “Event of Bankruptcy” means as to either Party or a
Customer, its insolvency, inability to pay debts as they mature, failure to
operate as a going concern, filing under Title 11 of the United States Code or
any successor or similar federal or state statute, assignment for the benefit of
creditors, appointment of a receiver or dissolution.

1.14.                        “Event of Cancellation” means (i) a Material
Adverse Change of Omnicell since the date of this Agreement or of a Customer
since the date of the related Application, or (ii) the occurrence of an event
which causes a representation made by Omnicell or a Customer in connection with
a Transaction or related Contract to be false in any material respect when made,
or (iii) notification by such Customer to Omnicell or to Buyer of its intent to
cancel all or any part of such related Contract or to refuse to accept any part
of the related System.

1.15.                        “Event of Default” has the meaning given such term
in Section 12.1.

1.16.                        “Final Document Package” means such properly
completed and duly executed documentation, consisting of the items listed in
Section B of EXHIBIT A hereto and such other documents as Buyer may reasonably
require in accordance with its standard procedures in order to finalize a
Transaction and to pay the Purchase Price to Omnicell.

1.17.                        “Lease Supplement”  means an executed contract
supplement to a Master Agreement, incorporating the terms and conditions of such
Master Agreement, that sets forth the terms of the lease from Omnicell to a
Customer of the subject Equipment, including, without limitation, the terms of
the Rental Payments that are the subject of a Transaction.

1.18.                        “Master Agreement” means Omnicell’s Customer
purchase, rental or lease agreement, including all support terms (or a separate
Master Service Agreement if applicable), schedules, riders, addenda or
amendments thereto, in the forms substantially similar to those set forth in
EXHIBIT C hereto (or other form reasonably approved by and acceptable to Buyer)
that includes the Lease Supplement(s) with respect to which Buyer purchases
Rental Payments or Service Payments under this Agreement.

1.19.                        “Material Adverse Change” means, with respect to
any person, (i) a change that is materially adverse to the financial condition
of such person, or (ii) its insolvency, inability to pay debts as they mature,
failure to operate as a going concern, filing by it under Title 11 of the United
States Code or any successor or similar federal or state statute, assignment for
the benefit of creditors, appointment of a receiver, or dissolution.

1.20.                        “Net Book Value” means, with respect to a
particular Contract, as of the date of determination, the sum of the following
amounts: (i) all accrued and unpaid Assigned Rental Payments due under the
Contract; plus (ii) the remaining Assigned Rental Payments scheduled to become
due during the remainder of the term of the Contract, with each such remaining
scheduled Assigned Rental Payment discounted to its present value from the due
date thereof to the date of determination at the applicable Standard Rate.

1.21.                        “Pass-Through Equipment” has the meaning given such
term in the Contract.

1.22.                        “Payments” means all Rental Payments and all
Service Payments.

 

3

--------------------------------------------------------------------------------


 

1.23.                        “Penalty for Early Termination” means the penalty
to be charged to a Customer for the early termination of a Contract, calculated
in accordance with the terms of the Contract or as set forth in Section A of
EXHIBIT D.

1.24.                        “Pro Rata Share” has the meaning given such term in
Section 5.7(b).

1.25.                        “Purchase Price” means for any Assigned Rental
Payments and/or Assigned Service Payments purchased hereunder, the amount agreed
on between Buyer and Omnicell as the amount to be paid to Omnicell for such
Assigned Rental Payments and/or Assigned Service Payments.  The typical method
for determining the Purchase Price is set forth in more detail in Section B of
EXHIBIT D, and the Purchase Price for each particular Transaction shall be fixed
for that Transaction provided the applicable Contract is delivered and executed
by the Customer within ninety (90) days of receiving credit approval by Buyer.

1.26.                        “Purchase Program” means the Transactions where
Buyer purchases the Rental Payments and/or Service Payments under Contracts, all
pursuant to the terms and conditions of this Agreement.

1.27.                        “Remarketing Period” means the period beginning on
the date Buyer tenders to Omnicell the legal right to possession of any
Equipment, and ending ninety (90) days later.

1.28.                        “Remarketing Proceeds” means, as to any Equipment
remarketed pursuant to this Agreement, the sale price of any re-sold Equipment,
or the discounted present value (discounted at the Discount Rate, as defined in
Section C of EXHIBIT D hereto) of all lease payments on any re-leased Equipment,
net of any applicable taxes.

1.29.                        “Rental Payments” means all amounts that a Customer
is required to pay periodically under a Contract as rental under a lease, or
principal and interest under a loan, with respect to the Equipment and the
Software subject to such Contract.

1.30.                        “Service Agreement” means any agreement, or any
schedule, exhibit or attachment thereto, that sets forth the terms and
conditions upon which Omnicell provides service, maintenance and updated
versions of existing Software capabilities for Equipment or Systems set forth in
a Contract; provided, however, that in the event that such service terms are
incorporated into a Master Agreement, or any similar document, in which there
are obligations to make payments for both (i) the lease of a System and (ii) the
provision of related services, the term “Service Agreement” shall refer to such
combined agreement only insofar as it relates to the provision of related
services, maintenance and updated versions of existing Software capabilities,
and not the lease of equipment and software.

1.31.                        “Service Default” means (i) a Customer’s assertion
of any offset or recoupment rights, cancellation or early termination rights, or
defense to payment based upon Omnicell’s failure to fully perform its
obligations under any Service Agreement or (ii) a breach by Omnicell under
Section 9.2(c)(i).

1.32.                        “Service Payments” means all amounts that a
Customer is required to pay periodically under a Service Agreement.

1.33.                        “Standard Rate” means the standard discount rate to
be applied to each Transaction in order to determine the Purchase Price
thereof.  The typical method for determining the Standard Rate is set forth in
more detail in Section B of EXHIBIT D.

 

4

--------------------------------------------------------------------------------


 

1.34.                        “System” means the Equipment and Software included
in a Contract that is subject to a Transaction.

(a)   “Equipment” means certain equipment manufactured by Omnicell and Pass
Through Equipment together with all components and parts incorporated therein,
and other acquisitions, replacements, substitution and accessories incorporated
therein leased to a Customer as set forth in a Lease Supplement.

(b)   “Software” means the Omnicell software products related to the Equipment
licensed for use to the Customer and embedded in the Equipment or specifically
listed in a Lease Supplement.

1.35.                        “Title Transfer” has the meaning given to such term
in Section 4.4.

1.36.                        “Transaction” means the purchase by, and assignment
to Buyer hereunder, of Rental Payments and/or Service Payments under a lease or
financing of a System, as set forth in Contract, for a specified term during
which Omnicell, or its assigns, may, if applicable, be the owner of the relevant
Equipment, and the Customer shall be allowed the use of the System and/or
Service Payments.

2.               ESTABLISHMENT AND STRUCTURE OF PROGRAM.

2.1.                              Financing Options Offered to Customers. 
Subject to the terms of this Agreement, Buyer will assist Omnicell in the
development of new financing options that Omnicell may, in its sole discretion,
offer to prospective Customers in connection with this Purchase Program. 
Financing options or products that differ from the program described in the
General Terms and Conditions section of this Agreement, shall be specifically
set forth and incorporated in this Agreement via written and executed Riders
attached hereto.  Buyer and Omnicell each acknowledge and agree that the actual
financing options (i) offered and made available by Buyer under this Purchase
Program will be determined by Buyer in its sole and absolute discretion and may
change from time to time; and (ii) offered to any particular Customer will be
determined and offered by Omnicell in its sole and absolute discretion, and may
change from time to time; provided, however, that Buyer may elect to enter into
or not enter into a Transaction in its sole and absolute discretion in
accordance with the terms set forth in Section 3 hereof.

2.2.                              Referral of Customers to Buyer  Omnicell will
use commercially reasonable efforts to (i) advise prospective Customers of the
financing options offered by Omnicell under the Purchase Program; and (ii) refer
to the Purchase Program, on a nonexclusive basis, each prospective Customer that
has requested financing pursuant to the Purchase Program.  Notwithstanding the
above, nothing herein shall prohibit Omnicell from advising such prospective
Customers of options offered by other Omnicell programs, or from running limited
marketing programs whereby special options offered by other entities are made
available to prospective Customers without advisement on Buyer’s offerings.

2.3.                              Relationship Managers.  Buyer and Omnicell
will each appoint a relationship manager (“Relationship Manager”) to supervise
the Purchase Program described herein and to serve as the primary management
contact between Buyer and Omnicell under the Purchase Program.  Buyer’s
Relationship Manager shall be charged with monitoring the following areas: 
Purchase Program roll-out, Customer satisfaction, sales support, sales training,
the development of appropriate documentation, and the development of requested
marketing materials.

 

5

--------------------------------------------------------------------------------


 

2.4.                              General Administrative Support.  Buyer shall
provide general administrative and operations services in connection with the
Purchase Program, including but not limited to field sales support (when and
where mutually agreed upon by Omnicell and Buyer), credit investigation and
evaluation, document preparation, billing and collection, collection and
remittance of payment of applicable property, sales, use or similar taxes
pertaining to the System and customer service. Buyer will (i) advise Omnicell on
a weekly basis of the Standard Rates that are applicable to all Transactions,
(ii) maintain and operate systems which track the status of each Application and
Transaction, (iii) invoice Customers, collect payments, process and apply funds,
and (iv) collect and remit all applicable property, sales, use or similar taxes
pertaining to the System and prepare and file tax returns in connection
therewith.  In the event a Customer, serviced by Buyer, has a good faith dispute
with Buyer regarding the provision of the services described in this Section
2.4, Buyer will apply best efforts to resolve the dispute with such customer in
such manner that Omnicell’s relationship with the Customer is not negatively
affected; provided, however, that in all cases, subject to Section 5.1, Buyer
reserves the right to employ (or decline to employ) such lawful collection
procedures (including without limitation, litigation) as Buyer may determine
prudent in its sole and absolute discretion.

2.5.                              Customer Support.  Buyer personnel will be
available to answer Customer and Omnicell inquiries relating to the Purchase
Program or Transactions on business days (via a toll free telephone line)
between the hours of 8:00 a.m. and 5:00 p.m., Central Time in the United States.
Customer inquiries received when no personnel are available will be recorded
electronically and promptly responded to.  Buyer will conduct its communications
with Customers in a courteous, prompt and efficient manner. Buyer shall use its
best efforts to resolve all Customer complaints relating to Transactions within
two business days of receipt and, failing that, will keep the affected Customer
informed of the progress toward resolution on a regular basis; provided,
however, that nothing in this Section 2.5 shall be deemed to require Buyer to
resolve or endeavor to resolve any Customer complaints relating to the System,
or the maintenance or servicing thereof, which shall remain the sole
responsibility of Omnicell.   Buyer shall use its best efforts to immediately
notify Omnicell in writing of all Customer complaints relating to service,
maintenance or the performance of the System. Omnicell will take such actions it
deems reasonable and appropriate in resolving such complaints.  Buyer shall
periodically monitor the quality of customer service and other aspects of the
Program through scorecards or other measurements, and shall seek improvement of
such areas as are necessary.  The rights and obligations of Buyer and Omnicell
under this Agreement shall remain unaffected by any such quality improvement
activity.

2.6.                              Sales Support.  Buyer shall work with
Omnicell’s field sales organization (when and where mutually agreed upon by
Omnicell and Buyer) to structure and negotiate new Transactions and otherwise
support the Purchase Program and Omnicell sales efforts.

2.7.                              Ongoing Training.  At the request of Omnicell,
Buyer may agree, in Buyer’s sole and absolute discretion, to sponsor periodic
training programs for Omnicell sales representatives and employees, at which
such individuals shall be trained on the techniques and benefits of using leases
and other financial products as sales tools, proper documentation, and such
other topics as the parties mutually agree upon.  Such training shall be
performed at sites as the parties mutually agree upon, and Buyer shall be
responsible for such training expenses as the parties mutually agree upon in
advance (which expenses shall not include transportation, and travel and living
expenses of Omnicell employees).

 

6

--------------------------------------------------------------------------------


 

2.8.                              Product Support.  Omnicell shall be
responsible for service and maintenance of Customer Systems, and shall offer
Service Agreements to prospective Customers which provide for Systems service
and maintenance and updated versions of existing Software capabilities.  The
Service Payments due by the Customer are to be included as separate line items
in each Contract.

2.9.                              Government and International Programs.  With
respect to finance products for equipment/software provided to government entity
Customers or Customers in countries other than the U.S., each of Omnicell and
Buyer agrees that, in its sole discretion, it may choose to negotiate in good
faith any additional or differing terms and conditions from this Purchase
Program, to be set forth in one or more Rider attachments to this Agreement, as
the parties may require to take into account  special terms for government
entities, local laws and customs and such other matters as the parties may
require.  If Buyer and Omnicell choose to negotiate such terms and conditions in
accordance with the preceding sentence, then Buyer agrees to provide to Omnicell
with drafts of such written Rider terms, together with drafts of appropriate
Customer financing documentation, within 30 days after Omnicell requests that
Buyer provide such additional or differing terms and conditions with respect to
a Purchase Program for government entities or for a particular country.

3.               OFFER AND ACCEPTANCE.

3.1.                              Assets to be Sold.  The Parties hereby agree
that unless otherwise agreed in writing, each Transaction pursuant to this
Agreement shall include the sale and assignment of all of Omnicell’s right,
title and interest, but not its obligations or responsibilities, in, to and
under the Rental Payments, and, if so specified in the Assignment Agreement the
Service Payments, under the applicable Contract, and, if so specified in the
Assignment Agreement, all of Omnicell’s title or other interest in the Equipment
subject thereto, which Omnicell has offered, and Buyer has approved and
accepted, for purchase and assignment in accordance with the terms and
conditions hereof.  Buyer shall have the option with respect to each Transaction
(i) to provide pass-through service billing in accordance with Section 5.7 with
respect to the applicable Contract or (ii) to purchase the Service Payments
under the applicable Contract, and in either case Buyer shall at its sole cost
and expense, perform all the billing and collection of Assigned Payments and
Service Payments due and to become due with respect to such Transaction in
accordance with the terms of this Agreement.  If Buyer chooses to purchase the
Service Payments under the applicable Contract, the Assignment Agreement shall
specify that such Service Payments have been purchased by Buyer.

3.2.                              Credit Submission.  In each instance in which
Omnicell invites Buyer to make an offer to purchase a Transaction hereunder,
Omnicell will, or shall cause a prospective Customer to, furnish Buyer with a
completed Application in order for Buyer to make a credit determination. All
information and materials furnished to Buyer shall be held strictly confidential
and shall be used by Buyer solely for the purpose of making a decision whether
or not to offer to purchase the Transaction.

3.3.                              Credit Decision.  Buyer shall review each
Application upon receipt and either approve (which approval shall constitute an
offer to enter into a Transaction) or reject it, and shall notify Omnicell: (a)
of its determination, and (b) if Buyer has approved such Transaction, as to
whether Buyer will provide pass-through service billing in accordance with
Section 5.7 or purchase the applicable Service Payments.  Buyer shall attempt to
approve or decline an Application, classify each prospective Customer and notify
Omnicell of its decision within: (i) two (2) business days after receipt of a
complete Application in the case of any proposed Transaction in which the
proposed

 

7

--------------------------------------------------------------------------------


 

Purchase Price does not exceed $2,000,000, and (ii) a reasonable time (not to
exceed five (5) days) after receipt of a complete Application in the case of any
proposed Transaction in which the proposed Purchase Price exceeds $2,000,000. 
Upon notification, Omnicell shall advise the prospective Customer of the
approval or rejection of the Application.

3.4.                              Credit Rejection.  If the Application has been
rejected, then upon request of Omnicell, Buyer shall return to Omnicell all
credit information and materials furnished by Omnicell, and shall, upon the
prospective Customer’s request, provide Customer with an explanation as to why
the credit has been denied in accordance with the requirements of the Federal
Equal Credit Opportunity Act.  Buyer is not a credit reporting agency and
consequently Omnicell agrees that any details provided to substantiate Buyer’s
reason(s) for rejection of a specific proposed transaction represent strictly
Buyer’s opinion of the credit and financial risk(s) involved in the proposed
transaction, and not statements of fact.  Omnicell agrees to keep all such
details and statements of opinion strictly confidential, to the extent permitted
by applicable law.  Buyer agrees to provide to any such proposed Customer any
notice required by the Federal Equal Credit Opportunity Act.

3.5.                              Credit Approval.  If the Application has been
approved by Buyer, then, subject to acceptance of Buyer’s offer by Omnicell in
its sole discretion, either Omnicell or Buyer shall arrange for delivery to, and
completion by the Customer of, the Final Document Package and for the subsequent
delivery of the Final Document Package to Buyer.  A credit approval shall be
valid for a period of ninety (90) days after the date Buyer notifies Omnicell of
its approval of such Transaction (the “Documentation Period”).

3.6.                              Revocation Rights After Approval.  At any time
prior to payment of the Purchase Price, Buyer may revoke its agreement to enter
into a Transaction or to purchase the related Equipment and/or finance the
license of the related Software, and may transfer to Omnicell any right, title
or interest which it acquired in such Transaction or System if (i) Buyer does
not receive the Final Document Package from the Customer within the
Documentation Period); or (ii) prior to Buyer’s receipt of the Final Document
Package from the Customer or payment of the Purchase Price, Buyer determines, in
its sole and absolute discretion, that an Event of Cancellation has occurred. 
Upon revocation of its agreement to enter into a Transaction or to purchase the
related Equipment and/or finance the license of the related Software, Buyer
shall have no further liability to the Customer or to Omnicell in connection
with such proposed Transaction.

3.7.                              Acceptance Certificate.  Omnicell shall
provide Buyer with a certified copy of the Customer acceptance certificate duly
executed by the Customer indicating its unconditional acceptance for each item
of Equipment within 90 days of the date on which Buyer pays the Purchase Price
for the related Transaction;  provided, however, that if Omnicell does not
provide Buyer with such duly executed certified copy of the Customer acceptance
certificate for each item of Equipment within 90 days of the date on which Buyer
pays the Purchase Price, then, for each affected item of Equipment, Omnicell
agrees , at Buyer’s request, to repurchase the Assigned Payments and related
Equipment for a price equal to the sum of the amount paid by Buyer for such
Assigned Payments plus interest on such amount calculated at an interest rate
equal to the rate set forth in Section D of Exhibit D hereto.  In the event of
such purchase of Assigned Payments and Equipment by Omnicell, Buyer shall make
to Omnicell no representations or warranties as to the sale of such Assigned
Payments and Equipment except that Buyer shall represent and warrant that it is
conveying to Omnicell the title to such Assigned Payments and Equipment that it
received from Omnicell, that there are no liens or encumbrances respecting such
Assigned Payments or Equipment in favor of any person claiming by, through or
under Buyer, and that no act or omission

 

8

--------------------------------------------------------------------------------


 

of Buyer has adversely affected the amount, timing of payment, or collectibility
of the Assigned Payments unless disclosed in writing by Buyer to Omnicell and as
to which the parties have agreed to a price adjustment to the repurchase price
for the Assigned Payments.  Upon delivery to Buyer of a duly executed certified
copy of the Customer acceptance certificate for an item of Equipment, a true
sale of the Assigned Rental Payments related to such item of Equipment shall be
deemed to have occurred.

4.               ASSIGNMENT AND PURCHASE OF TRANSACTIONS

4.1.                              Limited Recourse to Omnicell.  Each Party
agrees that each sale of Assigned Rental Payments covered by this Agreement is,
and shall in all cases be treated as, a true sale and not as a loan.  Except as
expressly provided in Sections 3.7, 10.1 and 12.2, Assigned Rental Payments
shall be sold and assigned hereunder without recourse to Omnicell.  Buyer hereby
assumes all risk of the Customer’s failure to make Assigned Rental Payments, due
to bankruptcy, insolvency, or other financial inability to pay.

4.2.                              Final Document Package Delivery.  As soon as
practicable after Buyer’s approval of a proposed Transaction, the Final Document
Package shall be delivered to the office designated by Buyer.  Upon receipt of
the Final Document Package, Buyer shall immediately examine all documents
submitted and shall promptly advise Omnicell of existing deficiencies, if any.

4.3.                              Standard Rates.    Buyer shall have no
obligation to enter into any Transaction, including, without limitation, any
Transaction that provides for a rate different from the then current Standard
Rate (or any special rate previously approved by Buyer in writing).  With
respect to Transactions approved by Buyer, Buyer shall honor all Standard Rate
quotations by Omnicell that predate the effective date of a new Standard Rate,
provided that a Final Document Package is received by Buyer prior to the date of
such new quotation.  Standard Rates shall be effective upon notice to Omnicell. 
All Standard Rates that apply to Transactions that are intended to be true
leases for federal income tax purposes shall expire on December 31 of each year,
unless otherwise indicated in writing by Buyer

4.4.                              Equipment Title and Warranties.

(a)   Omnicell (i) consents to the assignment from a Customer to Buyer of any
purchase order for Equipment represented in a Transaction hereto; (ii) consents
to assignment by Buyer to such Customer of all warranty rights in connection
with the Equipment related to such Transaction and acknowledges that Buyer
intends to permit the Customer to enforce such warranty rights in the Customer’s
name provided a Contract Default has not occurred, (iii) acknowledges that it
has transferred to the applicable Customer all warranty rights in connection
with the Software related to such Transaction, (iv) shall, upon the acceptance
of the related System by the applicable Customer, deliver to Buyer a properly
executed Assignment Agreement and a certified copy of the acceptance
certificate.  Omnicell and Buyer hereby agree that (i) any transfer to Buyer,
with respect to any Transaction, of title to the Equipment (a “Title Transfer”)
is for the sole purpose of facilitating Buyer’s billing and collecting of
property taxes with respect to such Equipment, (ii) the Title Transfer together
with the corresponding option of Omnicell to repurchase such Equipment as set
forth in Sections 6.1 and 6.3, the formula for distribution of remarketing
proceeds under Section 8.5, and the formula for distribution of insurance
proceeds under Section 4.8, are intended to convey to Buyer a security interest
in such Equipment to secure payment to Buyer of the Net Book Value of such
Equipment, and (iii) Buyer does not have any interest in the residual value of
the Equipment after payment to Buyer of the applicable Net Book Value.  In the
event Omnicell is

 

9

--------------------------------------------------------------------------------


 

audited by a taxing authority with respect to any taxes paid by Buyer pursuant
to the terms of this paragraph, Omnicell agrees to hold Buyer and each Customer
harmless from and against any such tax liability and shall not assert any claims
against Buyer or Customer for reimbursement of the same to the extent that Buyer
can specifically show that such taxes were already paid by Buyer and the
Customer.

(b)   The parties intend for each Transaction to be a true sale upon Buyer’s
receipt of a certified copy of a duly executed acceptance certificate for the
Equipment under such Transaction and not a loan by Buyer to Omnicell.  To the
extent that any Transaction is deemed to be a secured financing, Omnicell grants
to Buyer a security interest in the Assigned Rental Payments and the Equipment
(and the proceeds of each) subject to each Transaction to secure the payment of
the Net Book Value for such Transaction and authorizes Buyer to file financing
statement(s) to perfect such security interest; provided, however, that Buyer
shall provide Omnicell with a reasonable opportunity to review and approve such
financing statement(s) prior to the filing of such financing statement(s). 
Notwithstanding the foregoing, Buyer may file a financing statement against
Omnicell noting the sale of Transactions hereunder without the approval of or
notice to Omnicell, except that such financing statements shall be in
substantially the form sent by DLL to Omnicell and approved by Omnicell prior to
execution of this Agreement.

4.5.                              Risk of Loss.  Omnicell will bear all risk of
loss to the System until the date of its acceptance by the Customer.  In the
event any Customer returns or fails to accept any part of the System for any
reason whatsoever prior to the date on which Buyer pays the Purchase Price to
Omnicell, Buyer may assign its rights to Omnicell (and Omnicell shall be
required to accept such assignment) and Buyer will thereafter have no further
liability to Omnicell or to such Customer with regards to the particular
Transaction.

4.6.                              Payment of Purchase Price.   Provided that
Buyer has not revoked its approval of a Transaction pursuant to Section 3.6
above, Buyer will fund the applicable Transaction by paying Omnicell the
applicable Purchase Price within five (5) business days (or such other period as
the parties mutually agree in writing) following receipt by Buyer of the Final
Document Package.  Upon payment of the Purchase Price by Buyer, Buyer shall be
deemed to have received the Final Document Package in form and substance
satisfactory to Buyer.

4.7.                              Limitation on Acceptance of Transaction.  The
purchase by Buyer of any Transaction hereunder shall not constitute or be deemed
an assumption or acceptance by Buyer or an imposition on Buyer of any
representation, warranty, obligation, covenant, liability or duty of Omnicell,
or of any manufacturer or supplier of the Equipment, under the Transaction or
any other agreement relating to the Transaction or the Equipment.

4.8.                              Proceeds of Insurance.  Omnicell and Buyer
agree that any proceeds of insurance on the Equipment shall be paid (a) first to
Buyer, in an amount up to the Net Book Value of the affected Equipment
determined as of the date of the casualty to such Equipment, and (b) second to
Omnicell, in the amount of any surplus over the applicable Net Book Value.

4.9.                              Perfection of a Contract.  Omnicell shall
provide Buyer with a copy of each Contract containing a complete description of
the Equipment subject thereto, prior to or within five (5) days of the delivery
date of the first item comprising the System to a Customer with respect to any
Transaction.  Buyer shall then file a UCC-1 Financing Statement against the
Customer with respect to the System (which UCC-1 will provide Buyer with a first
priority security interest in the System

 

10

--------------------------------------------------------------------------------


 

or Buyer shall have obtained lien subordination agreements from any creditors of
Customer with a conflicting, higher priority interest in the System).

4.10.                        Lease Extensions; Holdover Rent.  This Agreement
covers the purchase and sale of Assigned Payments due under the original term of
certain Contracts.  If within 90 days after the expiration of the original term
of a Contract an extension of such Contract is not entered into between the
Customer and Omnicell then Buyer may, in its sole discretion, with 30 days prior
written notice to Omnicell, cease providing billing and collection services with
respect to such Contract, without any cost or penalty to Buyer whatsoever. If a
Customer extends a Contract beyond its original term, Buyer shall have no
interest in the Payments payable for the extension unless such Payments are
specifically purchased hereunder.

5.               COLLECTION AND ADMINISTRATION

5.1.                              Billing and Collection of Assigned Payments. 
Buyer will, at its sole cost and expense, perform all the billing and collection
of Assigned Payments due and to become due with respect to the Transactions sold
and/or assigned under this Agreement.  Buyer shall bill Customers and pursue the
collection of all amounts due under such Transactions in accordance with its
standard billing and collection procedures, but in no case shall Buyer be
obligated to take any affirmative steps (including, without limitation,
initiation of litigation or any other affirmative collection action(s)) to bill
or collect any Assigned Payments. Notwithstanding anything contained in this
Agreement to the contrary, Buyer may, from time-to-time in its sole and absolute
discretion, with prior written notice to Omnicell, decline to bill or stop
billing a Customer for any Assigned Payments, without any cost or penalty to
Buyer (but without recourse to Omnicell); provided, however, that if Buyer
declines to bill or stops billing a Customer for any Assigned Payments, then
Buyer shall (i) assign the affected Assigned Payments and related Equipment to
Omnicell for $1 and (ii) notwithstanding anything to the contrary in this
Agreement, Buyer shall not have any recourse to Omnicell for any such Assigned
Payments.  In the event of such purchase of Assigned Payments and Equipment by
Omnicell, Buyer shall make to Omnicell no representations or warranties as to
the sale of such Assigned Payments and Equipment except that Buyer shall
represent and warrant that it is conveying to Omnicell the title to such
Assigned Payments and Equipment that it received from Omnicell, that there are
no liens or encumbrances respecting such Assigned Payments or Equipment in favor
of any person claiming by, through or under Buyer, and that no act or omission
of Buyer has adversely affected the amount, timing of payment, or collectibility
of the Assigned Payments unless disclosed in writing by Buyer to Omnicell and as
to which the parties have agreed to a price adjustment to the repurchase price
for the Assigned Payments.

5.2.                              Deposit of Checks.  Omnicell hereby authorizes
Buyer to deposit in its account all checks and collections delivered to Buyer in
the name of, or payable to, Omnicell and representing funds due to Buyer in
connection with any Transaction.

5.3.                              Reporting.  Buyer shall provide Omnicell with
quarterly reports detailing:  (i) Application activity, (ii) volume of funded
Transactions, (iii) approved Transaction backlog, (iv) delinquencies under the
Program and (v) quote activity.

5.4.                              Enforcement.  Omnicell agrees to cooperate
with Buyer in the enforcement of its rights under any Transaction, including but
not limited to support in litigation or other proceedings (at the reasonable
request and expense of Buyer) pertaining to or arising out of any such
Transaction;

 

11

--------------------------------------------------------------------------------


 

provided however, Omnicell shall not be required to itself take any legal action
or to commence any legal proceeding against the Customer.

5.5.                              No Modification After Assignment.  Except as
contemplated by Sections 6.2 and 6.3 and by Service Agreements of Omnicell,
Omnicell shall have no right or authority to, and will not, without the prior
written consent of Buyer, (i) repossess or consent to the return of any
Equipment or (ii) modify the terms of any Transaction, if such modification
would adversely affect Buyer’s rights and remedies with respect to the Assigned
Payments.

5.6.                              Repurchase of Transactions by Omnicell.  In
the event Omnicell repurchases any Transaction pursuant to this Agreement, Buyer
shall reassign the Transaction to Omnicell and its title to or security interest
in the related Equipment as is, where is, without representations or warranties,
other than that the Equipment is free of all liens and encumbrances attributable
to Buyer.  All documents, instruments, and other information on such repurchased
Transaction that Omnicell gave or provided Buyer with respect to the Customer
shall be returned upon request.

5.7.                              Pass-Through Service Billing.

(a)   This Section 5.7 shall apply to Transactions only to the extent that Buyer
has not purchased the Service Payments under the applicable Contracts.  With
respect to each Service Agreement which relates to Equipment under a Lease
Supplement with respect to which Rental Payments have been assigned to Buyer
hereunder, Omnicell shall retain the right to receive the related Service
Payments but Buyer will, as an accommodation to Omnicell, bill the applicable
Customer for such Service Payments as provided for herein.  Prior to Buyer
undertaking such Service Payment billing, Omnicell shall provide Buyer with a
complete and accurate description of the amount and frequency of the Service
Payments to be billed.  Buyer will remit to Omnicell on a monthly basis the
Service Payments collected provided that Buyer shall be entitled to deduct
therefrom any or all amounts then due Buyer from Omnicell, but Buyer shall not
be entitled to deduct therefrom any amounts owing to Buyer from Customers.

(b)   Provided that no Contract Default has occurred and is continuing, in the
event that any Customer makes a payment to Buyer for amounts owed with respect
to either or both of Assigned Rental Payments and related Service Payments, and
the amount recovered (the “Amount Recovered”) is insufficient to cover amounts
then owing with respect to either or both of Assigned Rental Payments and such
related Service Payments, then the portion of the Amount Recovered which is
attributable to Assigned Rental Payments shall be payable to Buyer and the
amount of the Amount Recovered which is attributable to Service Payments shall
be paid to Omnicell; provided that if it can not be reasonably determined
whether the Amount Recovered is attributable to Assigned Rental Payments or
Service Payments because the Customer has not made the payment with reference to
a particular invoice that relates only to Assigned Rental Payments or Service
Payments or the Customer has not otherwise specified to what the payment is to
be applied, then (except as otherwise required by law) Buyer shall pay over to
Omnicell, Omnicell’s Pro Rata Share.  “Pro Rata Share” shall mean an amount
equal to the Amount Recovered multiplied by: (i) in the case of Omnicell, a
fraction (A) the numerator of which is the amount of all Service Payments then
due under the applicable Service Agreement and (B) the denominator of which is
the sum of all Service Payments then due under the applicable Service Agreement
and the Assigned Rental Payments then due under applicable Contract, and (ii) in
the case of Buyer, a fraction (A) the numerator of which is the sum of all
Assigned Rental Payments then due under the applicable Contract and the
denominator of which is the sum of all Service Payments then due

 

12

--------------------------------------------------------------------------------


 

under the applicable Service Agreement and the Assigned Rental Payments then due
under applicable Contract.

(c)   Other than sending regular, periodic bills to the Customer in accordance
with the express terms of the Service Agreement, Buyer shall not be required to
take any affirmative steps to collect any Service Payments.  Notwithstanding
anything contained in this Section 5.7 to the contrary, with respect to any
given Service Agreement(s), Buyer may, from time-to-time in its sole discretion,
with prior written notice to Omnicell, decline to provide or cease providing
such billing services, without any cost or penalty to Buyer whatsoever.

(d)   Omnicell shall, upon demand, reimburse, indemnify, save and hold harmless
Buyer, it affiliates, subsidiaries, parents, shareholders, directors, officers,
agents, employees, attorneys, successors and assigns (each an “Billing
Indemnified Party”), for, from and against any and all third-party claims,
demands, actions, losses, liabilities, damages, penalties, fines costs and
expenses (including without limitation, court costs and reasonable attorney’s
fees) (collectively, “Billing Claims”) made against or incurred by a Billing
Indemnified Party, directly or indirectly, which result from Buyer’s billing
and/or collection of the Service Payments provided such billing and collection
is performed in a manner consistent with this Section 5.7; provided further,
however, that Omnicell shall not be required to indemnify Buyer for any Billing
Claims arising out of the negligence or willful misconduct of Buyer.  Buyer
shall not be responsible for any indirect, incidental or consequential
liabilities, losses, injuries or cost, claims, demands, actions or damages
(including without limitation lost profits) incurred as a result of, or
relating, directly or indirectly, to, Buyer’s failure to perform in accordance
with this subsection.  This subsection shall survive the termination of this
Agreement.

6.               END OF TERM, EXTENSIONS AND UPGRADES, EARLY TERMINATION

6.1.                              End of Term.  Upon a Transaction reaching its
end-of-term, provided that Buyer has been paid the applicable Net Book Value of
such Transaction determined as of the end of the term of such Transaction,
Omnicell shall have the option to purchase the Equipment from Buyer on an “as-is
where-is” basis for One Dollar ($1.00). Buyer makes no representations or
warranties as to the condition of the Equipment, other than that the Equipment
will be free of all liens and encumbrances attributable to Buyer.

6.2.                              Extensions and Upgrades (Rollovers).  If,
prior to the end of the initial term of a Contract, a Customer wishes to extend
the term of its existing Contract (an “Extension”), which extension may or may
not include new Equipment and/or new Software that offers new capabilities (as
opposed to an updated version of existing capabilities) (an “Upgrade”), Omnicell
shall request, and Buyer shall provide, the Net Book Value for a Customer
buy-out of the Assigned Rental Payments together with the remaining Assigned
Service Payments discounted at the Standard Rate under the particular Contract. 
Omnicell will then offer to Buyer the proposed new Transaction for approval and
acceptance in accordance with the procedures set forth in Section 3 of this
Agreement.  All proposed Extension or Upgrade Transactions submitted hereunder
will have a Purchase Price that exceeds the Net Book Value of the original
Transaction.  Upon acceptance by Buyer of the new Transaction involving an
Extension and/or Upgrade, the original Transaction shall be deemed cancelled
without application of any Penalty for Early Termination, and the new
Transaction shall be deemed to have replaced, in total, such original
Transaction, and the amount due to Omnicell for the new Transaction involving an
Extension and/or Upgrade shall be the new Purchase Price less the Net Book Value
of the original Transaction determined as of the date of the

 

13

--------------------------------------------------------------------------------


 

new Transaction and less the Repurchase Price of any remaining Assigned Service
Payments related thereto.  If for any reason Buyer rejects funding of the new
Transaction involving an Extension and/or Upgrade then Buyer shall notify
Omnicell of the decline, and Buyer shall permit the Customer to terminate the
original Transaction(s) without penalty, upon Customer’s payment to Buyer of the
then current Net Book Value of such original Transaction, together with payment
by Omnicell of the Repurchase Price with respect to any remaining Assigned
Service Payments related thereto.  In each case, upon receipt of the Repurchase
Price, Buyer will pass title to the Remaining Unearned Payments to Omnicell free
and clear of all liens attributable to Buyer, and reassign any financing
statements related thereto.   Notwithstanding the foregoing, Omnicell will not
agree with a Customer to terminate a Contract prior to the expiration of its
original term in order to take advantage of lower interest rates.

6.3.                              Early Termination.  If any Customer notifies a
Party hereto that it wishes to terminate a Contract prior to the end of the
initial term of such Contract, other than in connection with an Extension and/or
Upgrade, such Party shall notify the other Party of the Customer’s request. 
Following such notification, Buyer shall permit the Customer to terminate the
applicable Contract upon (i) the expiration of a thirty (30) day notice period
and (ii) the payment to Buyer of an amount equal to the Net Book Value of the
applicable Transaction as of the date of termination, plus the Penalty for Early
Termination, plus the Repurchase Price of any remaining Assigned Service
Payments related thereto. Upon any termination of a Contract hereunder and
provided that Buyer has received the Net Book Value of the applicable
Transaction determined as of the date of termination plus the Penalty for Early
Termination plus the Repurchase Price with respect to any remaining Assigned
Service Payments related thereto, Omnicell shall have the option to purchase the
Equipment from Buyer on an “as-is where-is” basis for One Dollar ($1.00).  Buyer
makes no representations or warranties as to the condition of the Equipment,
other than that  the Equipment will be free of all liens and encumbrances
attributable to Buyer.  Upon receipt of the Repurchase Price, Buyer will pass
title to such Remaining Unearned Payments to Omnicell free and clear of all
liens attributable to Buyer, and reassign any financing statements related
thereto.

7.               CUSTOMER DEFAULTS

7.1.                              Service Default.

(a)   If a Customer alleges a Service Default with respect to a Transaction
which includes the sale of Service Payments to Buyer, then Buyer shall promptly
give Omnicell written notice of such alleged Service Default.  For a period of
thirty (30) days from the date of such notice (the “Investigation Period”) (i)
Buyer shall attempt to collect all Assigned Service Payments owed by the
applicable Customer to Buyer under the defaulted Contract related to such
alleged Service Default, and (ii) Omnicell shall have the right to investigate
the alleged Service Default and, if Omnicell determines such allegation to be
valid, to cure any and all Service Defaults.  If at the expiration of such
Investigation Period, Buyer has been unable to collect such payments, Buyer
shall so notify Omnicell in writing (a “Notice of Continuing Nonpayment”).

(b)   Upon receipt of such Notice of Continuing Nonpayment, Omnicell shall, as
Buyer’s sole and exclusive remedy for a Service Default, cure the Service
Default as set forth below; provided, however, that if by the expiration of the
applicable Investigation Period Omnicell has, with respect to each Service
Default (A) cured such Service Default or (B) provided Buyer with satisfactory
(determined in Buyer’s reasonable discretion) evidence that Customer’s Service
Default allegation

 

14

--------------------------------------------------------------------------------


 

is invalid, then Omnicell shall not be required to pay to Buyer any amounts
relating to such Service Default under this Section 7.1:

(i)                  in any case where the Service Agreement will remain in
effect with the Customer, Omnicell shall cure the Service Default by paying to
Buyer, within thirty (30) days of the expiration of the Investigation Period,
the accrued and unpaid Assigned Service Payments due under such Service
Agreement as of the date of Buyer’s Notice of Continuing Non-Payment, or

(ii)              in any case whereby the Customer has terminated the Service
Agreement prior to the expiration of the stated term of such Service Agreement,
then Omnicell shall repurchase the unearned Assigned Service Payments from Buyer
for a purchase price equal to the Remaining Unearned Payments (defined below)
originally purchased by Buyer with each such payment discounted to its present
value from the date thereof to the date of the repurchase by Omnicell at the
applicable Standard Rate (the “Repurchase Price”).  Upon receipt of the
Repurchase Price, Buyer will pass title to such Remaining Unearned Payments to
Omnicell free and clear of all liens attributable to Buyer, and reassign any
financing statements related thereto. “Remaining Unearned Payments” means
Assigned Service Payments under Service Agreements to the extent that: (A) such
payments would have come due if not for the early termination of the applicable
Service Agreement, (B) such payments have not been paid by Customer as of the
date of such repurchase by Omnicell, and (C) Omnicell is no longer obligated to
perform the obligations relating to such payments.

7.2.                              Contract Default.  The Parties hereby
acknowledge and agree there shall be no recourse to Omnicell for any Contract
Defaults; however, provided that Buyer has made the applicable Equipment legally
available for repossession by Omnicell, in the event of a Contract Default,
Omnicell agrees to use commercially reasonable efforts to obtain possession of
the System (with the assistance of Buyer where appropriate) for the benefit of
Buyer.  Omnicell shall not be required to take any legal action or to commence
any legal proceeding against the Customer to obtain possession.  If possession
of the Equipment is obtained under this Section, Omnicell shall, at the request
of Buyer, act on behalf of Buyer in storing, repairing and remarketing the
Equipment in accordance with the terms of Section 8 below.

7.3.                              Customer Bankruptcy.  If the Equipment cannot
be made legally available due to a Customer’s Event of Bankruptcy, and a court
of competent jurisdiction determines that the value of the System is less than
the value determined by Buyer, or the net present value of the payments approved
by such court may be less than the Net Book Value (determined as of the date of
default) of such defaulted Transaction,  Buyer shall notify Omnicell of any
relevant court proceeding of which Buyer receives notice at which the value of
the System may be discussed, and may appear at such proceeding and submit
evidence relating to the value of the System. Notwithstanding anything in this
Agreement to the contrary, Omnicell shall not be required to repurchase any
Assigned Rental Payments or Assigned Service Payments under any Transaction,
which Assigned Rental Payments or Assigned Service Payments Buyer is unable to
collect due to the insolvency, bankruptcy, or financial inability to pay of any
Customer.

8.               REMARKETING ASSISTANCE

8.1.                              Agreement to Remarket.  Upon any repossession
by Buyer of Equipment, Buyer shall promptly deliver such Equipment to Omnicell. 
In order to allow Omnicell to control the aftermarket for its Equipment and in
an attempt to obtain reasonable proceeds from Equipment related to a Contract

 

15

--------------------------------------------------------------------------------


 

Default in order to protect Omnicell’s residual interest in the Equipment,
Omnicell shall remarket such Equipment on behalf of Buyer as provided below. 
Omnicell shall have the exclusive right, and the obligation to use commercially
reasonable efforts, to remarket the Equipment on a non-discriminatory,
non-priority basis during the Remarketing Period in accordance with the
remarketing guidelines set forth in Sections 8.4 below.

8.2.                              Appraisal.  Omnicell shall appraise the
Equipment and advise Buyer in writing of its best estimate of the Equipment’s
market value in an “as is/where is” condition.  Additionally, Omnicell shall
promptly provide Buyer with a written estimate of its costs of repair,
refurbishment, Software upgrade, insurance and remarketing (“Out-Of-Pocket
Costs”).  If Buyer does not approve such Out-Of-Pocket Costs, which approval
shall not be unreasonably withheld or delayed, Omnicell shall have a right of
first refusal to purchase the Equipment for an amount equal to the Net Book
Value determined as of the date of the applicable Contract Default.  If Omnicell
does not exercise such purchase option within 10 days after written notice of a
decision by Buyer to not approve the Out-of-Pocket Costs, Omnicell shall, at
Buyer’s reasonable expense, promptly cause the Equipment to be crated and safely
delivered to a location selected by Buyer.

8.3.                              Repairs.  If Buyer approves the Out-Of-Pocket
Costs, Omnicell shall repair and refurbish the System, including replacing the
existing Software configuration with its most recent available Software upgrades
(if necessary), and attempt to remarket the System as set forth below.  Buyer
shall not be obligated to pay actual Out-Of-Pocket Costs that exceed the
estimated Out-Of-Pocket Costs by more than 10%.

8.4.                              Manner of Remarketing.  During the ninety (90)
day Remarketing Period, Omnicell shall:

(a)   use commercially reasonable efforts to remarket the System on a
non-discriminatory, non-priority basis, as compared to substantially similar
used equipment and software owned by Omnicell or owned by another party to whom
Omnicell may be bound to provide remarketing assistance (except that Omnicell
shall not be required to market the Equipment to any third party that would not
be the end-user of such Equipment, and Buyer acknowledges that Omnicell in the
ordinary course of its business will be engaged in the marketing of other
equipment and such activity shall not be a breach of any duty or warranty of
Omnicell as contained herein);

(b)   make available maintenance service to any subsequent purchaser or lessee
of the Equipment and licensee of the Software at Omnicell’s then current market
rates;

(c)   grant a valid license to the Software to any subsequent purchaser or
lessee of the Equipment upon such purchaser’s or lessee’s acceptance of
Omnicell’s standard software license agreement;

(d)   not permit any lien or encumbrance to attach to the System by or through
Omnicell, and will waive any right or claim to the Equipment which may arise in
connection with its remarketing services;

(e)   warrant that the System that is delivered to customers will be in good
working order, condition and repair, conforming to specifications according to
Omnicell’s current warranty policy for used equipment and will meet all
applicable governmental standards; and

(f)    not agree to any sales price or lease terms without Buyer’s prior
approval, which shall not be unreasonably withheld or delayed.

 

16

--------------------------------------------------------------------------------


 

8.5.                              Distribution of Remarketing Proceeds.  If a
buyer or new lessee is obtained by Omnicell or Buyer, the Remarketing Proceeds
shall be distributed as follows:

(a)   first to the recovery by Omnicell of the costs and expenses of
repossession, remarketing and reconditioning the Equipment as directed by Buyer
but not previously paid to Omnicell by Buyer;

(b)   then to Buyer for recovery of its Net Book Value (determined as of the
date of the applicable Contract Default) of the Transaction; and

(c)   last, the remainder, if any, to Omnicell.

8.6.                              Unsuccessful Remarketing.  In Transactions
involving Equipment, if the Equipment has been made legally available for
repossession and Omnicell has been unable to remarket the System during the
Remarketing Period, Omnicell shall return the Equipment to Buyer who may
remarket it and retain all proceeds from any resulting sale (unless the
Transaction does not constitute a lease, in which case any proceeds received by
Buyer that exceed the applicable Net Book Value (determined as of the date of
the applicable Contract Default) shall be remitted to the applicable Customer or
as otherwise required by law).

9.               REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1.                              With Respect to this Agreement.  Each Party
hereby represents, warrants and covenants to the other (and such other Party’s
permitted successors and assigns), as of the date hereof, of the Application,
and on each date that a Transaction is sold by Omnicell and purchased by Buyer,
that:

(a)   it is a duly organized and validly existing corporation in its state of
incorporation and has full power to enter into this Agreement and to carry out
the transactions contemplated hereby;

(b)   the execution and delivery of this Agreement and the performance by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action;

(c)   this Agreement constitutes a legal, valid and binding obligation on its
part, enforceable in accordance with its terms;

(d)   neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will constitute (i) a violation or default of
any material statute, rule, or decree of any court, administrative agency or
governmental body to which it is subject, or (ii) a material default with
respect to any material indenture, loan agreement or other material agreement to
which it is bound;

(e)   there are no suits or proceedings pending or, to its knowledge, threatened
in any court or before any regulatory commission, or other administrative or
governmental agency against or affecting it which is reasonably likely to
materially impair its ability to perform its obligations hereunder or in
connection with any Transaction; and

(f)    it shall notify the other Party promptly upon becoming aware of a
Material Adverse Change it experiences.

9.2.                              With Respect to Each Transaction.

 

17

--------------------------------------------------------------------------------


 

(a)   Omnicell hereby warrants and represents with respect to each Transaction
assigned hereunder, as of the later of the date that the related Assigned Rental
Payments or Assigned Service Payments are sold by Omnicell and purchased by
Buyer or the date that Omnicell delivers a Customer acceptance certificate in
accordance with the terms of Section 3.7, that:

(i)                  neither Omnicell, nor its agents have participated in or
have any knowledge of any fraudulent act in connection with such Transaction;

(ii)              all documents relating to a Transaction to which Omnicell is a
party or by which it is bound will be genuine, legal, valid, and binding
obligations of Omnicell;

(iii)          to the best of Omnicell’s knowledge, in all documents where
Omnicell is responsible for obtaining the Customer’s signature, the signature of
the named Customer is genuine, the individual signing on behalf of the Customer
holds the office set forth below his signature and;

(iv)             it has not received and kept any rent or other monies from any
Customer in respect of any Transaction (other than any required down payments)
which is owed to Buyer and Omnicell will  promptly remit any funds owed to 
Buyer which it may receive;

(v)                 the System will have been delivered to the Customer after,
or no more than five (5) days prior to, Omnicell’s provision of a copy of the
Contract to Buyer pursuant to Section 4.9 and thereafter accepted by the named
Customer, properly installed (in the customary manner) at the location indicated
in the applicable Application, and will be in good working order, condition and
repair, conforming to specifications, reasonable wear and tear excepted, on the
date title (subject to the terms and conditions of Section 4.4) to said specific
Equipment is transferred to Buyer;

(vi)             Buyer will have good title (subject to the terms and conditions
of Section 4.4) to the Equipment and a first priority security interest in the
related licenses of Software governed by any Transaction, free and clear of all
liens, claims, and encumbrances on the date it is accepted by a Customer on
behalf of Buyer, subject only to the interest of the Customer under the Contract
and the interest of Omnicell under this Agreement;

(vii)         all sales, use, or property taxes applicable to the System
assessed or imposed prior to the time Buyer pays the applicable Purchase Price,
shall have been paid or shall be timely remitted by Omnicell to the appropriate
taxing authority and Omnicell shall on request provide  Buyer with proof of such
payment as promptly as possible;

(viii)     the financial statements of Omnicell delivered to Buyer from time to
time fairly present the financial position of Omnicell as of the dates thereof
and the results of operations of Omnicell for the periods covered thereby, all
in conformity with generally accepted accounting principles applied on a
consistent basis; and

(ix)            Omnicell has or will deliver to Buyer concurrently with payment
of the Purchase Price the lessor’s sole original executed chattel paper
constituting the Lease Supplement to the Contract (and certified copies of any
master agreement not constituting chattel paper).

(b)   Buyer hereby warrants, represents and covenants with respect to each
Transaction assigned hereunder, as of the date such Transaction is sold by
Omnicell and purchased by Buyer, that:

 

18

--------------------------------------------------------------------------------


 

(i)                  neither Buyer, nor its agents have participated in or have
any knowledge of any fraudulent act in connection with such Transaction;

(ii)              it will honor any agreements made or warranties given by
Buyer, or its agents, under the Transaction to any Customer in connection with
such Transaction, provided they are in writing and duly executed; and

(iii)          all documents relating to a Transaction to which Buyer is a party
or by which it is bound will be genuine, legal, valid, and binding obligations
of Buyer.

(c)   Omnicell hereby covenants with respect to each Transaction assigned
hereunder that:

(i)                  it will not transfer or assign its obligation to provide
maintenance or to maintain service capability without the prior written consent
of Buyer, which consent will not be unreasonably withheld or delayed, provided
that this subparagraph will not prohibit the routine subcontracting of
maintenance or service obligations by Omnicell, and, provided further, that the
Customer shall not be obligated to have its System serviced by Omnicell; and

(ii)                           it shall deliver to Buyer within one hundred
twenty (120) days of the close of each fiscal year, its audited financial
statements or annual report, and, within ninety (90) days of the close of the
second fiscal quarter, its six month unaudited financial report, certified by
its chief financial officer.

10.         INDEMNITIES

10.1.                        By Omnicell.  Omnicell shall indemnify and hold
harmless Buyer, its officers, directors, employees and agents (each a “Buyer
Indemnified Party”), from any losses, claims, liabilities, demands and expenses,
including reasonable attorneys’ fees and additional tax liabilities
(collectively “Buyer Claims”) arising out of actions against such Buyer
Indemnified Party by any third-party resulting from (i) any breach by Omnicell
of its representations, warranties or obligations hereunder, or (ii) any act,
failure to act, omission, representation or misrepresentation by Omnicell, its
employees or agents in connection with any Transaction or with the sale, use,
operation, ownership, licensing, servicing or maintenance of the System,
including any strict liability therefor, or (iii) the failure of the System to
meet all federal and state standards applicable to the existence and operation
of the System, or (iv) the expiration or earlier termination of any patent or
copyright pertaining to any item of the System, or (v) any swap of Equipment or
Software comprising the System by Omnicell pursuant to the terms of any Service
Agreement; provided, however, that for any Buyer Claim arising out of actions
against such Buyer Indemnified Party by any Customer, Omnicell shall not
indemnify such Buyer Indemnified Party for any failure to collect Assigned
Rental Payments under any Transaction or the cost of collection and enforcement
of such Assigned Rental Payments.

10.2.                        Buyer.  Buyer shall indemnify and hold harmless
Omnicell, its officers, directors, employees and agents (each an “Omnicell
Indemnified Party”), from any losses, claims, liabilities, demands and expenses,
including without limitation reasonable attorneys’ fees and additional tax
liabilities (“Omnicell Claims”), arising out of (i) any breach by Buyer of its
representations, warranties or obligations hereunder or (ii) any act, failure to
act, omission, representation or misrepresentation by Buyer, its employees or
agents in connection with any Transaction.

 

19

--------------------------------------------------------------------------------


 

10.3.                        Limitations.  Notwithstanding anything in this
Agreement to the contrary, Omnicell shall not be required to indemnify a Buyer
Indemnified Party for any failure to collect Assigned Rental Payments under any
Transaction due to the insolvency, bankruptcy, or financial inability to pay of
any Customer.  In no event shall Omnicell or Buyer indemnify a Buyer Indemnified
Party or an Omnicell Indemnified Party, as applicable, against liability for
indirect, special, consequential or incidental damages including loss of use,
revenue or profit regardless of the form of the cause of action. Neither a Buyer
Indemnified Party nor an Omnicell Indemnified Party shall be required as a
condition to receipt of payments hereunder to contest or to permit Omnicell or
Buyer, as applicable, to participate in any contest in connection with the
foregoing or to attempt to recover from any Customer through legal proceedings
or otherwise.  All indemnities and obligations under this Section 10.3 shall
survive the expiration or termination of this Agreement and the expiration or
termination of any Transaction, but shall not apply in the case of Buyer
Indemnified Party’s or Omnicell Indemnified Party’s negligence, gross negligence
or intentional misconduct.

10.4.                        Notice.  If any Buyer Claim or action, or any
Omnicell Claim or action is brought or threatened against a Buyer Indemnified
Party or an Omnicell Indemnified Party, as applicable, and for which Omnicell or
Buyer, as applicable, is required to provide indemnity hereunder (the
“Indemnifying Party”), such Buyer Indemnified Party or Omnicell Indemnified
Party, as applicable, shall promptly notify Indemnifying Party in writing of
such Buyer Claim or Omnicell Claim, as applicable.

10.5.                        Defense of Claims.  Following the receipt of notice
if the Indemnifying Party has been given full authority, information and
assistance for the defense of same by Buyer Indemnified Party or Omnicell
Indemnified Party, as applicable, Indemnifying Party shall defend such actions
or Buyer Claims or Omnicell Claims, as applicable, at its expense and pay all
costs, damages and attorneys’ fees which may be awarded in any such action
against Buyer Indemnified Party or Omnicell Indemnified Party, as applicable. 
Buyer Indemnified Party or Omnicell Indemnified Party, as applicable, shall take
all reasonable actions (at the expense of Indemnifying Party) as may be
reasonably requested by Indemnifying Party to assist it in the settlement and
defense of such Buyer Claim or Omnicell Claim, as applicable.

11.         TERM AND TERMINATION

11.1.                        Term.  This Agreement shall be effective as of the
Effective Date first set forth on the Signature Page of this Agreement and shall
continue until terminated by either Party as set forth in Section 11.2 below.

11.2.                        Termination.  This Agreement may be terminated (i)
without cause with ninety (90) days prior written notice, or (ii) upon the
occurrence of the other Party’s breach of any material covenant of this
Agreement, which breach is not cured within thirty (30) days after written
notice to such breaching Party.  Upon the termination of this Agreement for any
reason, the obligations of the parties with respect to Transactions not funded
by Buyer shall cease, but all obligations with respect to Transactions which
have been funded by Buyer shall survive.

12.         EVENTS OF DEFAULT, REMEDIES

12.1.                        Events of Default.  Each of the following shall be
an “Event of Default” under this Agreement.

 

20

--------------------------------------------------------------------------------


 

(A)   If any representation or warranty made by either Omnicell or Buyer in this
Agreement shall have proved to have been inaccurate in any substantial and
material respect as of the date or dates with respect to which it is deemed to
have been made.

(b)   If either Omnicell or Buyer shall breach in any substantial and material
respect any material covenant in this Agreement.

(c)   If either Omnicell or Buyer breaches any obligation to indemnify Buyer or
Omnicell, as applicable and as set forth in Sections 10.1 or 10.2, hereof, as
applicable.

12.2.                        Remedies.

(a)   Upon the occurrence and during the continuance of (i) an Event of Default
by Omnicell with respect to a particular Contract and (ii) a failure on the part
of the Customer under such Contract to pay Assigned Rental Payments when due
because of such Event of Default, which failure continues for more than sixty
(60) days, Buyer may by written notice to Omnicell declare Omnicell to be in
default of this Agreement or an Assignment Agreement and, as its sole remedy,
upon demand by Buyer require Omnicell to purchase for cash from Buyer in an
amount equal to the applicable Net Book Value, all unpaid Assigned Rental
Payments under any Contract as to which such Event of Default directly relates,
together with the related Equipment.  In the event of such purchase of Assigned
Rental Payments and Equipment by Omnicell, Buyer shall make to Omnicell no
representations or warranties as to the sale of such Assigned Rental Payments
and Equipment except that Buyer shall represent and warrant that it is conveying
to Omnicell the title to such Assigned Rental Payments and Equipment that it
received from Omnicell, that there are no liens or encumbrances respecting such
Assigned Rental Payments or Equipment in favor of any person claiming by,
through or under Buyer, and that no act or omission of Buyer has adversely
affected the amount, timing of payment, or collectibility of the Assigned Rental
Payments unless disclosed in writing by Buyer to Omnicell and as to which the
parties have agreed to a price adjustment to the repurchase price for the
Assigned Rental Payments.

(b)   Upon the occurrence of an Event of Default by Buyer, Omnicell may by
written notice to Buyer declare Buyer to be in default of this Agreement and,
upon demand by Omnicell, Buyer shall pay in a lump sum to Omnicell, Omnicell’s
actual damages incurred and reasonably to be incurred by Omnicell by reason of
such breach or misrepresentation.

13.         MISCELLANEOUS

13.1.                        No Joint Venture.  Buyer and Omnicell acknowledge
that they are separate entities, each of which has entered into this Agreement
for independent business reasons.  Nothing in this Agreement shall be deemed to
constitute the creation of a partnership or joint venture for legal purposes.

13.2.                        Assignments.  Neither Party may assign any of its
rights or obligations hereunder without written consent of the other Party;
provided that either Party may without prior written consent assign any of its
rights hereunder or under any Transaction to an affiliate or other entity in
which a majority of the common stock is owned directly or indirectly by such
assigning Party, and Omnicell may without prior written consent assign any of
its rights to payment hereunder to any party.  Buyer may, in its sole
discretion, securitize or syndicate its rights under any Transaction.

13.3.                        Confidentiality.  From time to time either Party
may provide information to the other Party which is plainly marked as
“Confidential.”  The Parties agree to take reasonable steps to preserve the

 

21

--------------------------------------------------------------------------------


 

confidential nature of such information and to prevent its disclosure to third
parties. Such information shall not be considered confidential if (i) it is
already in the public domain, or (ii) it is obtained from an independent source
(unless such independent source is known by the recipient to be legally bound to
refrain from such disclosure), or (iii) it is independently developed by the
receiving party without reference to the confidential information, as
demonstrated by the receiving party’s files and records immediately prior to the
date of disclosure.  The Parties will fulfill their obligations hereunder if
they exercise the same degree of care to preserve and safeguard such
confidential information as they use to preserve and safeguard their own
confidential information, but no less than “reasonable care.”  The Parties may
disclose confidential information to their respective affiliates, and
confidential information relating to specific Transactions may be disclosed by
Buyer to its representatives and agents, in the event that such Transactions are
referred for collection, and to any purchaser or administrator, in the event
that such Transactions are syndicated or securitized, provided that the
receiving party agrees to be bound by the terms hereof in writing. Nothing
herein shall be deemed to prohibit disclosure of confidential information that
is required by law, so long as the disclosing party, so far as practicable,
consults with the other party prior to such disclosure and takes such steps as
the other party may reasonably request to mitigate the effect of such
disclosure.

13.4.                        Notices.  All notices, consents, requests,
instructions, approvals and communications provided herein shall be validly
given, made or served, effective only if in writing, except as otherwise
provided herein, and sent by (i) U.S. registered or certified mail, postage
prepaid, and return receipt requested, (ii) a nationally recognized overnight
delivery; or (iii) electronic facsimile (promptly confirmed in writing) to the
other Party at the address and/or facsimile number first stated above, or to
such other address and/or facsimile number as such party may designate in
writing.

13.5.                        Governing Law.  This Agreement will be governed by
and construed in accordance with, the laws of the State of California, other
than any choice of law rule that would cause the application of the laws of any
other jurisdiction, as such laws apply to contracts between California residents
performed entirely within California.  The United Nations Convention on
Contracts for the International Sale of Goods does not apply to this Agreement.

13.6.                        Venue.  Any action or proceeding arising from or
relating to this Agreement must may be brought in a federal court in the
Northern District of California or in state court in Santa Clara County,
California, and each party irrevocably submits to the jurisdiction and venue of
any such court in any such action or proceeding.

13.7.                        Severability.  If any part of this Agreement shall
be contrary to any law which either party might seek to apply or enforce or
should otherwise be defective, the other provisions hereof shall not be affected
thereby but shall continue in full force and effect, to which end they are
hereby declared severable.

13.8.                        Headings.  The headings of the sections of this
Agreement are for convenience only and shall not be used to interpret or
construe this Agreement.

13.9.                        Counterparts.  This Agreement may be executed in
counterparts, each of which will be considered an original, but all of which
together will constitute the same instrument.

13.10.                  Entirety; Amendments.  This Agreement, together with the
Exhibits, Riders, Schedules and addenda referred to herein, constitute the
entire agreement between Buyer and Omnicell as to the

 

22

--------------------------------------------------------------------------------


 

subject matter contemplated herein, and supersedes all prior agreements and
understandings relating thereto.  No other agreements will be effective to
change, modify or terminate this Agreement in whole or in part unless such
agreement is in writing and duly executed by the party to be charged except as
expressly set forth herein.  In the event there is any conflict between this
Agreement and any ancillary agreements with respect to any Transaction, the
terms and conditions of the relevant Exhibit, Schedule, Rider or addenda shall
control.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REQUIRED DOCUMENTS

 

 

A.            Application Documents.

 

1.               a complete description of the Equipment;

2.               payment terms requested;

3.               estimated Equipment delivery date;

4.               a complete copy of the proposed Customer’s most recent three
fiscal year end audited financial statements including all notes thereto;

5.               if more than six months have elapsed since the end of the
immediately prior fiscal year end, the most recent interim financial statement
and a comparable interim statement from the prior year; and

6.               a copy of any written lease proposal presented to the potential
Customer by Omnicell.

 

 

B.            Final Documents.

 

1.               Assignment Agreement (in the form substantially as shown
below);

2.               a copy of the Customer’s Master Agreement;

3.               a copy of the Customer’s Master Service Agreement (if different
from Master Agreement);

4.               the original Lease Supplement(s) representing the relevant
Transaction and/or Supplement(s) to Service Agreement being assigned to Buyer;

5.               a purchase order from Customer or a mutually agreeable Customer
billing reference number;

6.               an Assignment Letter (as shown on Exhibit B); and

7.               evidence of current insurance by Customer as required pursuant
to the terms of a Contract.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

A.  Form of Assignment Agreement.

 

AMENDMENT AND ACKNOWLEDGEMENT OF ASSIGNMENT

This Amendment and Acknowledgement of Assignment (this “Amendment”) is made and
entered into as of the           day of                         , 20     by and
between                                    (“Customer”) and Omnicell, Inc.
(“Omnicell”).

                WHEREAS, CUSTOMER AND OMNICELL ARE EXECUTING, CONTEMPORANEOUSLY
WITH THIS AMENDMENT, THAT CERTAIN SCHEDULE A-2, PRICING SUPPLEMENT NO.       
FOR FINANCED PRODUCTS  DATED                                                 
(THE “PRICING SUPPLEMENT”) SUBJECT TO THE TERMS OF THAT CERTAIN SCHEDULE B,
FINANCING SCHEDULE DATED                (THE “FINANCING SCHEDULE”) ENTERED INTO
SUBJECT TO CERTAIN GENERAL TERMS AND CONDITIONS DATED              BETWEEN
OMNICELL AND THE CUSTOMER (THE “MASTER AGREEMENT”) (THE PRICING SUPPLEMENT, THE
FINANCING SCHEDULE AND THE MASTER AGREEMENT SHALL BE COLLECTIVELY REFERRED TO
HEREIN AS THE “AGREEMENT”); AND

 

                Whereas, Customer and Omnicell wish to amend and supplement the
terms of the Agreement as hereinafter set forth;

NOW, THEREFORE, in exchange for the mutual promises and agreements hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Customer and Omnicell hereby agree
as follows:

1.             Definitions.  Except as otherwise specifically defined herein,
terms used herein shall have the same meanings as set forth in the Agreement.

2.             Modification of Section 1.5 of the Financing Schedule.  The
Financing Schedule is hereby amended, solely as it pertains to the Pricing
Supplement, by adding the following as the last sentence of Section 1.5 thereof:

“Customer hereby acknowledges and agrees that Omnicell is assigning the right to
Monthly Lease Payments for the Financed Products described in that certain
Schedule A-2, Pricing Supplement For Financed Products dated
                                                   (the “Pricing Supplement”)
entered into hereunder to                          (the “Finance Company”) but
the Finance Company is only being assigned the rights to such Monthly Lease
Payments and is not undertaking any of Omnicell’s obligations under the
Agreement.  (Omnicell shall remain solely liable for all performance obligations
as the rentor under the Agreement, all warranties as manufacturer and/or
supplier, all claims under any service contract (including, without limitation,
any related Schedule D (Support Services Schedule)) or any other matters
concerning the Financed Products.  CUSTOMER ACKNOWLEDGES AND AGREES THAT ANY
CLAIMS AGAINST OMNICELL UNDER THE AGREEMENT OR AS VENDOR OR SUPPLIER OF THE
EQUIPMENT OR UNDER ANY SERVICE CONTRACT SHALL BE MADE SOLELY AGAINST OMNICELL
AND NOT THE FINANCE COMPANY AND THAT THE OBLIGATION TO MAKE MONTHLY LEASE
PAYMENTS TO THE FINANCE COMPANY OR ITS SUCCESSORS OR ASSIGNS IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE SUBJECT TO ANY DISPUTES, CLAIMS, DAMAGES,
LIABILITIES, OR OFFSETS AGAINST ANY PAYMENTS DUE UNDER ANY AGREEMENTS FOR ANY
REASON WHATSOEVER (INCLUDING, WITHOUT LIMITATION, REMEDIES ARISING FROM
NON-PERFORMANCE BY OMNICELL OR FROM ANY FAILURE OF, OR DAMAGE TO,

 

25

--------------------------------------------------------------------------------


 

THE EQUIPMENT).  Monthly Lease Payments and Monthly Support Fees under the
Agreement on or after this date shall be remitted to Finance Company (or its
successors or assigns) to the address referenced on the invoices.  Any assertion
of remedies for non-performance (including, if applicable claims requesting
credits against monthly service payments under the Service Supplements,) must be
directed ONLY to Omnicell and shall not limit or otherwise affect Finance
Company’s unconditional right to collect full payments under the Agreement.”

3.             Insurance Information.  Customer represents and warrants that the
insurance information set forth is true and correct, and Omnicell acknowledges
receipt of same:

 

NAME OF INSURANCE COMPANY
                                                                               

NAME OF AGENCY
                                                                                                          

ADDRESS
                                                                                                                            

TELEPHONE #                                                 POLICY #
                                                 

POLICY EXPIRATION DATE                              ; CONTACT PERSON AT AGENCY
                         

 

 

4.             Miscellaneous.  This Amendment shall inure to the benefit of, and
be binding upon the parties and their respective successors and permitted
assigns.  This Amendment, together with those provisions of the Agreement not
deleted or modified hereby, represents the entire agreement between the parties
as to the subject matter hereof, and supersedes all prior oral and written
negotiations, agreements and understandings.  To the extent any current
provision of the Agreement conflicts with any provision added to the Agreement
or modified via this Amendment, the provision added via this Amendment shall
control.  As amended herein, the terms and conditions of the Agreement shall
remain in full force and effect.  No modification or addition to this Amendment
shall be effective unless such modification or addition is in writing and signed
by both parties.

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first above written.

 

 

Omnicell, Inc.

 

 

 

 

 

By:

 

By:

 

Print:

 

Print:

 

Its:

 

Its:

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OMNICELL CUSTOMER FORMS

 

 

A.                                   Master Agreement

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORMULAS

 

28

--------------------------------------------------------------------------------


 

RIDER A

 

[FOR FUTURE ADDITION]

 

29

--------------------------------------------------------------------------------


 

RIDER B

 

[FOR FUTURE ADDITION]

 

30

--------------------------------------------------------------------------------